In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00023-CR
     ___________________________

    PATRICK JOEL ARENT, Appellant

                     V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 2
           Tarrant County, Texas
        Trial Court No. 1487494D


 Before Sudderth, C.J.; Gabriel and Kerr, JJ.
 Memorandum Opinion by Justice Gabriel
                          MEMORANDUM OPINION

       Appellant Patrick Joel Arent appeals the trial court’s judgment revoking his

deferred adjudication community supervision and adjudicating his guilt for aggravated

assault with a deadly weapon. Appellant raises two issues, complaining that (1) the

judgment erroneously reflects a plea of “true” when Appellant entered a plea of “not

true”; and (2) the evidence is legally insufficient to support the grounds alleged for

revocation and adjudication. We modify the judgment to reflect Appellant’s plea of

“not true” and affirm the judgment as modified.

                                I. BACKGROUND

       In December 2017, Appellant was placed on ten years’ deferred adjudication

community supervision for aggravated assault with a deadly weapon. As a condition

of community supervision, Appellant was ordered to “[c]ommit no offense against the

laws of this State.”

       In August 2019, Appellant was arrested for hitting his live-in girlfriend in the

face. The State filed a petition to revoke Appellant’s community supervision and

proceed to adjudication, alleging that Appellant violated the terms of his community

supervision by committing “ASSAULT BODILY INJURY-FAMILY MEMBER.”

See Tex. Penal Code Ann. § 22.01.

       At the adjudication hearing, Appellant orally entered a plea of “not true.” The

State then presented evidence that Appellant hit his girlfriend in the face, causing her

pain. Appellant himself testified that he had “push[ed]” the complainant’s face but

                                           2
denied that he had caused bodily injury. The trial court found that Appellant violated

the terms of his community supervision by committing the offense alleged in the

State’s petition.    The court proceeded to adjudication and entered judgment

adjudicating Appellant guilty for the offense of aggravated assault with a deadly

weapon. However, the written judgment erroneously states that Appellant pled “true”

to the State’s petition to adjudicate.

                      II. MODIFICATION OF JUDGMENT

       In his first issue, Appellant asks this court to reform the trial court’s written

judgment to reflect his plea of “not true.”        Although the record confirms that

Appellant orally pled “not true” to the State’s petition to adjudicate, the trial court’s

written judgment shows a plea of “true.” The State agrees that the judgment is

erroneous and should be modified to align with the record.1

       We may modify a trial court’s judgment to correct errors that contradict the

record. Alexander v. State, 496 S.W.2d 86, 87 (Tex. Crim. App. 1973) (modifying

judgment to reflect plea of “not guilty” entered on the record); see also Mwenebatu v.

       1
         The State’s confession of error in a criminal case carries great weight, but it is
not binding. Saldano v. State, 70 S.W.3d 873, 884 (Tex. Crim. App. 2002), modified on
other grounds sub silencio by Karenev v. State, 281 S.W.3d 428, 434 (Tex. Crim. App. 2009);
Neale v. State, 525 S.W.3d 800, 810 (Tex. App.—Houston [14th Dist.] 2017, no pet.);
see also Pickrom v. State, Nos. 02-19-00188-CR, 02-19-00189-CR, 2020 WL 1808485, at
*2 n.3 (Tex. App.—Fort Worth Apr. 9, 2020, pet. ref’d) (mem. op., not designated for
publication). Even when the State makes concessions, we must independently
examine the record because the proper administration of criminal law cannot be left
to the parties’ stipulations. Saldano, 70 S.W.3d at 884; Neale, 525 S.W.3d at 810; see also
Pickrom, 2020 WL 1808485, at *2 n.3.


                                            3
State, No. 02-17-00160-CR, 2018 WL 1096061, at *1 (Tex. App.—Fort Worth Mar. 1,

2018, no pet.) (mem. op., not designated for publication) (modifying judgment to

reflect plea of “not true” entered on the record); Jackson v. State, No. 06-03-00076-CR,

2003 WL 22332149, at *2 (Tex. App.—Texarkana Oct. 14, 2003, no pet.) (mem. op.,

not designated for publication) (same). Accordingly, we modify the judgment to

reflect Appellant’s plea of “not true.” See Tex. R. App. P. 43.2(b).

                            II. LEGAL SUFFICIENCY

      Appellant next challenges the legal sufficiency of the evidence supporting the

trial court’s finding that Appellant violated the terms of his community supervision.

In an adjudication proceeding, the State must prove by a preponderance of the

evidence that the defendant violated at least one of the terms and conditions of

community supervision. Bryant v. State, 391 S.W.3d 86, 93 (Tex. Crim. App. 2012);

Rickels v. State, 202 S.W.3d 759, 763–64 (Tex. Crim. App. 2006). If the State fails to

meet its burden of proof, the trial court abuses its discretion by revoking community

supervision. Cardona v. State, 665 S.W.2d 492, 493–94 (Tex. Crim. App. 1984).

      Here, the State alleged and the trial court found that Appellant had violated the

terms of his community supervision by committing “ASSAULT BODILY INJURY-

FAMILY MEMBER.”             Appellant interprets the phrase “ASSAULT BODILY

INJURY-FAMILY MEMBER” as a reference to third-degree felony assault under

Texas Penal Code Section 22.01(b)(2), which requires evidence of a family-violence-

related enhancement. Tex. Penal Code Ann. § 22.01(b)(2). Appellant thus argues that

                                            4
the evidence is insufficient to support revocation because the State offered no

evidence of a family-violence-related enhancement under this Section.2 However,

Appellant’s challenge is based on a misinterpretation of the State’s allegation and the

trial court’s finding.      The phrase “ASSAULT BODILY INJURY-FAMILY

MEMBER” as used in the State’s petition and the trial court’s judgment did not refer

to felony assault under Section 22.01(b)(2) but to misdemeanor assault under

Section 22.01(a)(1). Id. § 22.01(a)(1).

       A person commits assault in violation of Section 22.01(a)(1) of the Texas Penal

Code if he “intentionally, knowingly, or recklessly causes bodily injury to another,

including the person’s spouse.” Id. Such an assault is a Class A misdemeanor even if

it is committed against a member of the actor’s family or household. Id. § 22.01(b).

As another court of appeals has explained, “There is no offense under Chapter 22

entitled ‘assault-family member’ or ‘assault-family violence.’ These are descriptions,

not separate types of assault.” Hernandez v. State, No. 01-16-00755-CR, 2020 WL
4210495, at *5 (Tex. App.—Houston [1st Dist.] July 23, 2020, no pet.) (mem. op., not

designated for publication). Thus, because “[n]o evidence exist[ed] in the trial-court

record to show that [the defendant] ha[d] previously been convicted of family

violence, nor did the state attempt to prove a prior conviction at trial,” the phrase


       2
       Neither the State’s petition to adjudicate nor the trial court’s judgment
expressly identified the classification of the offense at issue.



                                          5
“assault—family violence” referred to a single instance of misdemeanor assault in

violation of Section 22.01(a)(1) committed against a member of the defendant’s family

or household or against an individual with whom the defendant has a dating

relationship. Butler v. State, 189 S.W.3d 299, 300–03 (Tex. Crim. App. 2006) (using the

phrase “assault—family violence” to refer to the defendant’s conviction for a single

instance of misdemeanor assault under Section 22.01(a)(1), committed against the

defendant’s live-in fiancé); see also Hernandez, 2020 WL 4210495, at *5.

      However, the Penal Code establishes a variety of enhancements the State may

plead and prove to convert misdemeanor assault into a felony offense. See, e.g., Tex.

Penal Code Ann. § 22.01(b), (b-1), (b-2), (b-3). The Section cited by Appellant—

Texas Penal Code Section 22.01(b)(2)—provides two family-violence-related

enhancements, converting misdemeanor assault into a third-degree felony if it is

committed against a member of the defendant’s family or household or against an

individual with whom the defendant has a dating relationship, and either (1) the

defendant has a prior conviction for a qualifying offense involving family violence; or

(2) the assault is committed by “impeding the normal breathing or circulation of the

blood of the person.” Id. § 22.01(b)(2). Yet, the State’s petition to adjudicate made

no mention of either enhancement.          The petition said nothing about a prior

conviction, and it did not allege that Appellant had impeded the complainant’s normal

breathing or circulation.   Indeed, there is nothing in the record to indicate that




                                            6
Appellant, the State, or the trial court understood either of these enhancements to be

at issue during the adjudication hearing.

      Appellant thus misinterprets the phrase “ASSAULT BODILY INJURY-

FAMILY MEMBER” as used in the State’s petition and the trial court’s judgment and

misunderstands the offense at issue. The State did not allege third-degree felony

assault under Section 22.01(b)(2). Rather, the State’s petition alleged, and the trial

court found, that Appellant had violated the terms and conditions of his community

supervision by committing Class A misdemeanor assault under Texas Penal Code

Section 22.01(a)(1) against a member of his family or household or against an

individual with whom he had a dating relationship. Appellant does not challenge the

sufficiency of the evidence to support the elements of misdemeanor assault under

Section 22.01(a)(1). Consequently, we overrule his second issue.

                                III. CONCLUSION

      Having overruled Appellant’s legal sufficiency challenge, we modify the

judgment to reflect Appellant’s plea of “not true” and affirm the judgment as

modified.

                                                    /s/ Lee Gabriel

                                                    Lee Gabriel
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 29, 2020

                                            7